Citation Nr: 0428917	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-03 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than May 18, 
2001 for the grant of service connection for Type II diabetes 
mellitus, with diabetic vascular disease and diabetic 
nephropathy.

2.  Entitlement to an effective date earlier than May 18, 
2001 for the grant of service connection for diabetic 
neuropathy of the left lower extremity, with plantar ulcers 
and second-degree burns associated with Type II diabetes 
mellitus with diabetic vascular disease and diabetic 
nephropathy.

3.  Entitlement to an effective date earlier than May 18, 
2001 for the grant of service connection for diabetic 
neuropathy of the right lower extremity, with plantar ulcers 
and second-degree burns associated with Type II diabetes 
mellitus with diabetic vascular disease and diabetic 
nephropathy.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Statement of the case after notice of disagreement

In the December 2001 rating decision, the RO granted service 
connection from an effective date of May 18, 20001 for each 
of three disabilities:  Type II diabetes mellitus, with 
diabetic vascular disease and diabetic nephropathy and 
diabetic neuropathy of the left and right lower extremities, 
respectively, with plantar ulcers and second-degree burns 
associated with Type II diabetes mellitus, with diabetic 
vascular disease and diabetic nephropathy.  In January 2002, 
the veteran filed a statement in which he disputed the 
effective date established in the December 2001 rating 
decision.  This statement thus took issue with the effective 
date of service connection established by the December 2001 
rating decision for each of the three disabilities, and it 
constituted an adequate and timely filed notice of 
disagreement.  38 C.F.R. §§ 20.201, 20.302(a) (2004); see 
also 38 U.S.C.A. § 7105 (West 2002).  

A notice of disagreement must be followed by a statement of 
the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29 
(2004).  In February 2002, the RO provided a statement of the 
case.  However, the statement of the case addressed only the 
propriety of the effective date established in the December 
2001 rating decision for the grant of service connection for 
the Type II diabetes mellitus disability.  It did not address 
the propriety of the effective date established in the 
December 2001 rating decision for the grants of service 
connection for the disabilities of the left and right lower 
extremities, respectively.

Where a claimant files a notice of disagreement and the RO 
has not issued a statement of the case, the issue must be 
remanded to the RO for corrective action.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Therefore, the claims seeking an effective date earlier than 
May 18, 2001 for the disabilities of the left and right lower 
extremities, respectively, are remanded.  Id.; see also 
38 C.F.R. § 19.9(a) (2004).  After a statement of the case 
addressing these claims has been provided to him and his 
representative, the veteran must submit a timely substantive 
appeal in order for the Board to have jurisdiction to review 
them.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.300-20.306 
(2004).

Personal Hearings

In the VA Form 9, Appeal to Board of Veterans' Appeals, that 
he filed in March 2002, the veteran requested to have a 
personal hearing before a traveling Member of the Board (now 
known as a Veterans Law Judge) at the RO.  In an April 2002 
letter, the RO acknowledged this request.  In a July 2004 
letter, the RO notified the veteran of the particular date, 
in August 2004, for which this hearing was scheduled.

However, the veteran failed to report for the personal 
hearing before the Board.

On an RO form concerning personal hearings that he filed in 
May 2002 the veteran requested to have a personal hearing 
before a hearing officer at the RO in addition to a hearing 
before the Board.  However, there is no indication in the 
claims file that the requested personal hearing was ever 
scheduled.

It is unclear whether the veteran still wishes to have the 
personal hearing before a hearing officer (now decision 
review officer) of the RO, that he requested.  On remand, the 
AMC should obtain written clarification about this matter 
from the veteran.  If the veteran still wishes to have a 
personal hearing before a decision review officer of the RO, 
the hearing must be scheduled and appropriate notice provided 
to the veteran and his representative.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran with a statement 
of the case concerning the issues of 
entitlement to an effective date earlier 
than May 18, 2001 for the grants of 
service connection for diabetic 
neuropathy of the left and right lower 
extremities, respectively, with plantar 
ulcers and second-degree burns associated 
with Type II diabetes mellitus, with 
diabetic vascular disease and diabetic 
nephropathy.  The notice accompanying the 
statement of the case must identify the 
time period in which a substantive appeal 
must be filed in order to obtain 
appellate review of these claims.  Send a 
copy of the statement of the case and 
notice to the veteran's representative.  
Allow appropriate time for the veteran or 
his representative to respond.

2.  Ask the veteran to clarify in writing 
whether he still wishes to have a 
personal hearing before a decision review 
officer of the RO concerning his claim of 
entitlement to an effective date earlier 
than May 18, 2001 for the grant of 
service connection for Type II diabetes 
mellitus, with diabetic vascular disease 
and diabetic nephropathy.  

If the veteran indicates that he wishes 
to have a personal hearing on this claim 
before a decision review officer of the 
RO, schedule the hearing and provide him 
and his representative with appropriate 
notice informing them of its date, time, 
and place.  If the hearing is held, 
readjudicate the claim.  If the claim 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case and allow them 
appropriate time to respond.  

Then, if required, the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


